DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 3-16 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “comprising a hood locking mechanism” should be changed to “the hood safety system comprising a hood locking mechanism,” in line 5, the phrase “where the hood locking mechanism through manual action from a user is configured” should be changed to “wherein the hood locking mechanism, through manual action from a user, is configured,” in line 8, the phrase “where in the inactivated state the crash pin” should be changed to “when in the inactivated state, the crash pin,” in lines 9 and 10, the phrase “where in the activated state the crash pin is engaging the hood locking mechanism preventing” should be changed to “when in the activated state, the crash pin is engaged with the hood locking mechanism, thereby preventing,” in line 11, the phrase “from displacing the hood” should be changed to “from allowing the hood to displace,” in line 12, commas should be inserted before and after the phrase “when being deformed in a crash event,” and in line 13, the word “displacing” should be changed to “displace.”
In regards to claim 3, line 2, the word “where” should be changed to “wherein.”
In regards to claim 4, line 3, the word “where” should be changed to “wherein.”
In regards to claim 5, line 2, commas should be inserted before and after the phrase “during the crash event.”
In regards to claim 6, the claim should read as follows after the preamble: “wherein the hood locking mechanism cooperates with a striker attached to the hood, wherein the hood locking mechanism comprises a latch and a pawl, wherein in the locked position of the hood, the latch engages the striker and the pawl locks the latch, thereby preventing the hood from moving to the unlocked position, and wherein in the unlocked position of the hood, the pawl is unlocked from the latch to allow the striker to be disengaged from the latch.”
In regards to claim 7, line 3, the word “where” should be changed to “wherein,” and in lines 4 and 5, the phrase “wherein the crash pin in the activated state is engaging the pawl opening preventing” should be changed to “wherein the crash pin, in the activated state, engages the pawl opening, thereby preventing.”
In regards to claim 8, line 3, the word “where” should be changed to “wherein,” and in lines 4 and 5, the phrase “wherein the crash pin in the activated state is engaging the latch opening preventing” should be changed to “wherein the crash pin, in the activated state, engages the latch opening, thereby preventing.”
In regards to claim 9, lines 3 and 4, the phrase “wherein the crash pin in the activated state is engaging the striker opening preventing that the hood is released to the unlocked position” should be changed to “wherein the crash pin, in the activated state, engages the striker opening, thereby preventing the hood from being released to the unlocked position.”
In regards to claim 10, line 2, the word “where” should be changed to “wherein.”
In regards to claim 11, line 4, the phrase “where the crash pin is extending” should be changed to “wherein the crash pin extends,” and in line 5, the phrase “where the front guide part is guiding” should be changed to “wherein the front guide part guides.”
In regards to claim 12, lines 5 and 8, each instance of the word “where” should be changed to “wherein,” and in line 10, the phrase “where in the activated state the stop plate is engaging” should be changed to “wherein in the activated state, the stop plate engages.”
In regards to claim 13, line 2, the word “where” should be changed to “wherein.”
In regards to claim 14, line 4, the phrase “where the crash pin in the activated state is extending” should be changed to “wherein the crash pin, in the activated state, extends,” and in line 5, the phrase “where the rear guide part is guiding” should be changed to “wherein the rear guide part guides.”
In regards to claim 15, lines 3 and 4, the phrase “where the hood locking mechanism through a manual double-pull action from the user is releasing” should be changed to “wherein the hood locking mechanism, through a manual double-pull action from the user, releases.”
In regards to claim 16, lines 2 and 4, each instance of the word “where” should be changed to “wherein,” in line 5, the phrase “locking mechanism through manual action from a user is configured to releasing” should be changed to “locking mechanism, through manual action from a user, is configured to release,” in line 7, the word “where” should be changed to “wherein,” in line 8, the phrase “where in the inactivated state the crash pin” should be changed to “when in the inactivated state, the crash pin,” in lines 9 and 10, the phrase “where in the activated state the crash pin is engaging the hood locking mechanism preventing” should be changed to “when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing,” in line 11, the phrase “from displacing the hood” should be changed to “from allowing the hood to displace,” in line 12, the semi-colon after the word “step” should be changed to a colon, and in line 14, the phrase “a crash event” should be changed to “the crash event.”
Appropriate correction is required.
Claim Interpretation
In regards to claim 1, the preamble recites “A hood safety system for a vehicle preventing a hood of the vehicle” with the vehicle and its hood recited merely as an intended use, however, the body of the claim contains positive recitation of the vehicle and its hood.  Consequently, it cannot be determined whether applicant intends to claim the subcombination of the hood safety system or the hood safety system in combination with the vehicle and its hood.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language of the body of the claim.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in regards to the scope of the claims must be clearly established by the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 11, the phrase “displacing the hood into the unlocked position” suggests that the locking mechanism causes the hood to move, which is not supported by the specification.  It is understood from the specification that the locking mechanism, when released from the striker of the hood, allows the hood to displace into the unlocked position, and will be examined as such.  See claim objection above.
In regards to claim 6, lines 6 and 7, the phrase “in the unlocked position of the hood the pawl is unlocked the latch” suggests that after the hood has already reached the unlocked position, the pawl is still performing the unlocking operation.  It is understood from the specification that the pawl is already unlocked from the latch when the hood is in the unlocked position, and will be examined as such.  See claim objection above.
In regards to claim 16, line 10, the phrase “displacing the hood into the unlocked position” suggests that the locking mechanism causes the hood to move, which is not supported by the specification.  It is understood from the specification that the locking mechanism, when released from the striker of the hood, allows the hood to displace into the unlocked position, and will be examined as such.  See claim objection above.
In regards to claim 16, the relationship between the “crash event” recited in line 1 and the “crash event” recited in line 14 is unclear from the claim language.  It is understood from the specification that the crash event recited in line 14 is equivalent to the crash event recited in line 1, and will be examined as such.  See claim objection above.
In regards to claims 2-5, 7-15, and 17, these claims are rejected under 35 U.S.C. 112(b) because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cimpean et al. (US Pub. No. 2019/0301208).
In regards to claims 1 and 17, Cimpean et al. discloses a hood safety system in combination with a vehicle preventing a hood (Paragraph 10) of the vehicle from being unlocked in a crash event, comprising a hood locking mechanism 1 and a crash safety mechanism 11 attached to a front structure 9 (attached via body 1 of the locking mechanism) in a front section (capable of being located in a front section of the vehicle when used on a hood of the vehicle) of the vehicle, the vehicle extending in a longitudinal direction and a lateral direction, wherein the hood locking mechanism, through manual action from a user, is configured to releasing the hood of the vehicle from a locked position (corresponding to Figure 1) to an unlocked position (position when the latch 6 is released by the pawl 5, thereby allowing the hood to move to the unlocked position), wherein the crash safety mechanism comprises a crash pin 14, 15 displaceable between an inactivated state (Figure 1) and an activated state (Figure 2), when in the inactivated state, the crash pin is disengaged from the hood locking mechanism (Figure 1), and when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing the hood locking mechanism from allowing the hood to displace into the unlocked position (Paragraph 38), wherein the front section of the vehicle, when being deformed in a crash event, is configured to mechanically displace the crash pin from the inactivated state to the activated state (the front section is capable of being deformed in a crash event and subjected to forces that would also mechanically influence front structure 9).
In regards to claim 2, Cimpean et al. discloses that the crash pin has a front part 15 arranged to engage the front section of the vehicle during the crash event (engage indirectly via portion of vehicle on which the locking mechanism and crash safety mechanism are located), and a rear part 14 arranged to engage the hood locking mechanism in the activated state.
In regards to claim 3, Cimpean et al. discloses that the front part of the crash pin is provided with a pressure plate (plate end with surface 16, Figure 3), wherein the pressure plate is arranged to engage the front section of the vehicle during the crash event (engage the front section via the front structure 9).
In regards to claim 4, Cimpean et al. discloses that the crash pin has an elongated shape (Figures 1-4) extending in a direction along an axis (axis extending along the length of the crash pin), wherein the axis of the crash pin is extending in the longitudinal direction of the vehicle (the axis of the crash pin is capable of extending in the longitudinal direction of the vehicle when utilized with a hood).
In regards to claim 5, Cimpean et al. discloses that the crash pin, during the crash event, is arranged to translate in the longitudinal direction of the vehicle from the inactivated state to the activated state (the crash pin is capable of translating in the longitudinal direction when utilized with a hood).
In regards to claim 6, Cimpean et al. discloses that the hood locking mechanism cooperates with a striker attached to the hood (latch 6 cooperates with a striker as known in the art), wherein the hood locking mechanism comprises a latch 6 and a pawl 5, when in the locked position of the hood, the latch engages the striker and the pawl locks the latch, thereby preventing the hood from being moved to the unlocked position, and when in the unlocked position of the hood, the pawl unlocks the latch, thereby allowing the striker to be disengaged from the latch (as is known in the art).
In regards to claim 10, Cimpean et al. discloses that the crash safety mechanism further comprises a front guide part 17, wherein the front guide part is arranged for guiding the crash pin during the crash event (Figures 1-3).
In regards to claim 11, Cimpean et al. discloses that the front guide part is attached to the front structure of the vehicle in front of the hood locking mechanism (attached to the front structure via the body 2 of the locking mechanism, and located in front of the hood locking mechanism when viewed from the front structure and looking towards the locking mechanism, Figure 1), and has a tubular shape extending in the longitudinal direction of the vehicle (the opening in the front guide part for portion 15 is tubular in shape, Figure 3), wherein the crash pin extends inside the front guide part in the inactivated state and the activated state, and wherein the front guide part guides the crash pin in the longitudinal direction when the crash pin is displaced from the inactivated state to the activated state (Figures 1-3).
In regards to claim 13, Cimpean et al. discloses that the crash safety mechanism further comprises a rear guide part 17, wherein the rear guide part is arranged for guising the crash pin during the crash event (Figures 1-3).
In regards to claim 14, Cimpean et al. discloses that the rear guide part is attached to the front structure of the vehicle behind the hood locking mechanism (attached to the front structure via the body 2 of the locking mechanism, and located in behind the hood locking mechanism when viewed from the locking mechanism and looking toward the front structure, Figure 1), and has a tubular shape extending in the longitudinal direction of the vehicle (the opening in the front guide part for portion 15 is tubular in shape, Figure 3), wherein the crash pin, in the activated state, extends inside the rear guide part, and wherein the rear guide part guides the crash pin in the longitudinal direction when the crash pin is displaced from the inactivated state to the activated state (Figures 1-3).
In regards to claim 16, Cimpean et al. discloses a method for preventing a hood of a vehicle (Paragraph 10) from being unlocked in a crash event, wherein the vehicle comprises a hood safety system with a hood locking mechanism 1 and a crash safety mechanism 11 attached to a front structure 9 in a front section (capable of being located in a front section of the vehicle when used on a hood of the vehicle) of the vehicle, the vehicle extending in a longitudinal direction and a lateral direction, wherein the hood locking mechanism, through manual action from a user, is configured to release a hood of the vehicle from a locked position (corresponding to Figure 1) to an unlocked position (position when the latch 6 is released by the pawl 5, thereby allowing the hood to move to the unlocked position), wherein the crash safety mechanism comprises a crash pin 14, 15 displaceable between an inactivated state (Figure 1) and an activated state (Figure 2), when in the inactivated state, the crash pin is disengaged from the hood locking mechanism (Figure 1), and when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing the hood locking mechanism from allowing the hood to displace into the unlocked position, the method comprising the step: mechanically displacing the crash pin from the inactivated state to the activated state through deformation of the front section of the vehicle in the crash event (the front section is capable of being deformed in a crash event and subjected to forces that would also mechanically influence front structure 9).
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korkusuz et al. (DE 102008039731 A1).
In regards to claims 1 and 17, Korkusuz et al. discloses a hood safety system in combination with a vehicle 1 preventing a hood 2 of the vehicle from being unlocked in a crash event, comprising a hood locking mechanism 6, 10 and a crash safety mechanism 16, 17, 18 attached to a front structure 8 in a front section (Figures 1-2a) of the vehicle, the vehicle extending in a longitudinal direction and a lateral direction (Figures 1a and 2a), wherein the hood locking mechanism, through manual action from a user, is configured to releasing the hood of the vehicle from a locked position (Figure 1) to an unlocked position (position when the latch 6 is released by the pawl 10, thereby allowing the hood to move to the unlocked position), wherein the crash safety mechanism comprises a crash pin 16 displaceable between an inactivated state (Figure 1) and an activated state (Figure 2), when in the inactivated state, the crash pin is disengaged from the hood locking mechanism (Figure 1), and when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing the hood locking mechanism from allowing the hood to displace into the unlocked position (Figure 2), wherein the front section of the vehicle, when being deformed in a crash event, is configured to mechanically displace the crash pin from the inactivated state to the activated state (the front section is capable of being deformed in a crash event, as shown in Figure 2a, and subjected to forces that would also mechanically influence the crash pin, Paragraph 28 of the Computer Generated Translation).
In regards to claim 2, Korkusuz et al. discloses that the crash pin has a front part (back half of the pin engaged in portion 17, Figure 2) arranged to engage the front section of the vehicle during the crash event (engage indirectly via portion of vehicle on which the locking mechanism and crash safety mechanism are located), and a rear part (front half of the pin engaged in portion 18, Figure 2) arranged to engage the hood locking mechanism in the activated state.
In regards to claim 4, Korkusuz et al. discloses that the crash pin has an elongated shape (Figures 1 and 2) extending in a direction along an axis (axis extending along the length of the pin, Figures 1 and 2), wherein the axis of the crash pin is extending in the longitudinal direction of the vehicle (Figures 1-2a).
In regards to claim 5, Korkusuz et al. discloses that the crash pin, during the crash event, is arranged to translate in the longitudinal direction of the vehicle from the inactivated state to the activated state (Figures 1 and 2).
In regards to claim 6, Korkusuz et al. discloses that the hood locking mechanism cooperates with a striker 12 attached to the hood, wherein the hood locking mechanism comprises a latch 6 and a pawl 10, when in the locked position of the hood, the latch engages the striker and the pawl locks the latch (Figure 1), thereby preventing the hood from being moved to the unlocked position, and when in the unlocked position of the hood, the pawl unlocks the latch, thereby allowing the striker to be disengaged from the latch (as is known in the art).
In regards to claim 9, Korkusuz et al. discloses that the striker is provided with a striker opening (opening in which the crash pin is located in Figure 2) for receiving the crash pin, wherein the crash pin, in the activated state, engages the striker opening, thereby preventing the hood from being released to the unlocked position (Figure 2).
In regards to claim 10, Korkusuz et al. discloses that the crash safety mechanism further comprises a front guide part 17, wherein the front guide part is arranged for guiding the crash pin during the crash event (Figures 1 and 2).
In regards to claim 11, Korkusuz et al. discloses that the front guide part is attached to the front structure of the vehicle in front of the hood locking mechanism (located in front of the hood locking mechanism when viewed from portion 18 and looking toward front guide part 17, Figures 1 and 2), and has a tubular shape extending in the longitudinal direction of the vehicle (the front guide part having a tubular shape, as shown in Figure 1 and 2), wherein the crash pin extends inside the front guide part in the inactivated state and the activated state, and wherein the front guide part guides the crash pin in the longitudinal direction when the crash pin is displaced from the inactivated state to the activated state (Figures 1 and 2).
In regards to claim 13, Korkusuz et al. discloses that the crash safety mechanism further comprises a rear guide part 18, wherein the rear guide part is arranged for guising the crash pin during the crash event (Figures 1 and 2).
In regards to claim 14, Korkusuz et al. discloses that the rear guide part is attached to the front structure of the vehicle behind the hood locking mechanism (located in behind the hood locking mechanism when viewed from portion 17 and looking toward the rear guide part, Figures 1 and 2), and has a tubular shape extending in the longitudinal direction of the vehicle (the rear guide part having a tubular shape, as shown in Figure 1 and 2), wherein the crash pin, in the activated state, extends inside the rear guide part (Figure 2), and wherein the rear guide part guides the crash pin in the longitudinal direction when the crash pin is displaced from the inactivated state to the activated state (Figures 1 and 2).
In regards to claim 16, Korkusuz et al. discloses a method for preventing a hood 2 of a vehicle 1 from being unlocked in a crash event, wherein the vehicle comprises a hood safety system with a hood locking mechanism 6, 10 and a crash safety mechanism 16, 17, 18 attached to a front structure 8 in a front section of the vehicle (Figures 1-2a), the vehicle extending in a longitudinal direction and a lateral direction (Figures 1 and 2), wherein the hood locking mechanism, through manual action from a user, is configured to release a hood of the vehicle from a locked position (corresponding to Figure 1) to an unlocked position (position when the latch 6 is released by the pawl 10, thereby allowing the hood to move to the unlocked position), wherein the crash safety mechanism comprises a crash pin 16 displaceable between an inactivated state (Figure 1) and an activated state (Figure 2), when in the inactivated state, the crash pin is disengaged from the hood locking mechanism (Figure 1), and when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing the hood locking mechanism from allowing the hood to displace into the unlocked position (Figure 2), the method comprising the step: mechanically displacing the crash pin from the inactivated state to the activated state through deformation of the front section of the vehicle in the crash event (the front section is capable of being deformed in a crash event, as shown in Figure 2a, and subjected to forces that would also mechanically influence the crash pin, Paragraph 28 of the Computer Generated Translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimpean et al. (US Pub. No. 2019/0301208) in view of Obita et al. (US-11384571).  Cimpean et al. discloses the hood safety system as applied to claims 1 and 6 above, with the pawl being provided with a pawl body (see Figure 2 below) extending in the lateral direction of the vehicle (the pawl body having at least one dimension extending in the lateral direction of the vehicle), wherein the pawl body is provided with an opening (see Figure 1 below).  Cimpean et al. fails to disclose that the crash pin, when in the activated state, engages the pawl opening.  Obita et al. teaches a pawl 302 having a pawl body (see Figure 3a below), with the pawl body having an opening in which a crash pin 314 is received in an activated state of a crash safety mechanism 310 (Figure 3b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the crash pin of Cimpean et al. to engage the opening of the pawl body, since the crash pin would perform the same function in this location by blocking movement of the pawl, which prevents the hood locking mechanism from releasing the hood to the unlocked position.

    PNG
    media_image1.png
    536
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    637
    774
    media_image2.png
    Greyscale

Claim(s) 1, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US Pub. No. 2014/0319848) in view of Korkusuz et al. (DE 102008039731 A1).
In regards to claims 1 and 17, Fannon et al. discloses a hood safety system in combination with a vehicle 10 locking a hood 12 of the vehicle, comprising a hood locking mechanism 24, 26 attached to a front structure 17 in a front section (Figure 1) of the vehicle, the vehicle extending in a longitudinal direction and a lateral direction (Figure 1), wherein the hood locking mechanism, through manual action from a user, is configured to releasing the hood of the vehicle from a locked position (Figure 2A) to an unlocked position (Figure 2C).  Fannon et al. fails to disclose that the hood safety mechanism includes a crash safety mechanism comprising a crash pin displaceable between an inactivated state and an activated state, when in the inactivated state, the crash pin is disengaged from the hood locking mechanism, and when in the activated state, the crash pin is engaging the hood locking mechanism preventing the hood locking mechanism from allowing the hood to displace into the unlocked position, wherein the front section of the vehicle when being deformed in a crash event is configured to mechanically displace the crash pin from the inactivated state to the activated state.  Korkusuz et al. teaches a hood safety system in combination with a vehicle 1 preventing a hood 2 of the vehicle from being unlocked in a crash event, comprising a hood locking mechanism 6, 10 and a crash safety mechanism 16, 17, 18 attached to a front structure 8 in a front section (Figures 1-2a) of the vehicle, the vehicle extending in a longitudinal direction and a lateral direction (Figures 1a and 2a), wherein the hood locking mechanism, through manual action from a user, is configured to releasing the hood of the vehicle from a locked position (Figure 1) to an unlocked position (position when the latch 6 is released by the pawl 10, thereby allowing the hood to move to the unlocked position), wherein the crash safety mechanism comprises a crash pin 16 displaceable between an inactivated state (Figure 1) and an activated state (Figure 2), when in the inactivated state, the crash pin is disengaged from the hood locking mechanism (Figure 1), and when in the activated state, the crash pin engages the hood locking mechanism, thereby preventing the hood locking mechanism from allowing the hood to displace into the unlocked position (Figure 2), wherein the front section of the vehicle, when being deformed in a crash event, is configured to mechanically displace the crash pin from the inactivated state to the activated state (the front section is capable of being deformed in a crash event, as shown in Figure 2a, and subjected to forces that would also mechanically influence the crash pin, Paragraph 28 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a crash safety mechanism with the hood locking mechanism of Fannon et al. in order to prevent the hood from moving to the unlocked position during a crash, thereby enhancing the safety of the device.
In regards to claim 15, Fannon et al. discloses that the hood locking mechanism is a double-pull action hood unlocking mechanism, wherein the hood locking mechanism, through a manual double-pull action from the user, is releasing the hood of the vehicle from the locked position to the unlocked position (Paragraphs 24-28).
Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 8 and 12.
In regards to claim 8, Korkusuz et al. (DE 102008039731 A1), Obita et al. (US-11384571), and Cimpean et al. (US Pub. No. 2019/0301208) all fail to disclose that the latch includes a latch opening for receiving the crash pin, such that when the crash pin is in the activated state, the crash pin engages the latch opening, thereby preventing the hood locking mechanism from releasing the hood to the unlocked position.  The examiner can find no motivation to modify the devices of the prior art without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 12, Cimpean et al. (US Pub. No. 2019/0301208) discloses that the crash pin is provided with a pressure plate (portion with surface 16, Figure 3) and a stop plate 16, however, Cimpean et al. fails to disclose that the stop plate is arranged for preventing further movement of the crash pin when the crash pin has reached the activated state.  The examiner can find no motivation to modify the device Cimpean et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
The examiner would like to note that the combination of Fannon et al. (US Pub. No. 2014/0319848) in view of Korkusuz et al. (DE 102008039731 A1) could also support rejections of claims 2, 4-6, 9-14, and 16 under 35 U.S.C. 103.
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 8, 2022